DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: element (36) in Figure 6.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the inlet seal and outlet  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the heat transfer medium cycle having a branch (36) in the supply line (19) between the heat exchanger device (11) and the preheating chamber (12) (as per claim 11) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the filter means (38) for filtering dirt from the heat transfer medium cycle (13) (as per claim 15) (the only filter described by the specification is element 40) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the at least one additional liquid discharge device (35) (SEE claim 10) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 

Claim Objections
Claim 1 is objected to because of the following informalities:  
In line 9, “a heat exchanger device beings provided…” requires grammatical correction.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In Claim 1, line 5, “the device” does not distinctly claim the invention since the claim includes the language referring to a “device for preheating rod-shaped metallic workpieces” and “a heating device for heating the workpieces”, thus it is unclear as to which “device” is being is being particularly pointed out.

1 recites the limitation "the liquid discharge device" in line 14.  There is insufficient antecedent basis for this limitation in the claim.

Claim 1 recites the limitation "the reception area" in line 16.  There is insufficient antecedent basis for this limitation in the claim.

	Claim 7 recites “…wherein the reception device (32) can be adapted to the workpiece geometry” is being regarded as indefinite language as it is unclear how the reception device can change or be modified to accommodate a particular geometry of the workpiece and the applicants original disclosure does not support a reception device that has the capability of changing its structure.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 7 and 18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Elhaus et al (4,373,706).  As broadly interpreted by the examiner, Elhaus et al discloses a device (Figure 1) for preheating rod-shaped metallic workpieces (1) (SEE column 1, lines 18-23) by means of a fluid flow heated by residual or waste heat of a combustion process taking place in a heating device (4) (SEE column 3, lines 16-68) for heating the workpieces, the device having a preheating chamber (3) for receiving at least one workpiece wherein, in order to transfer the heat form the fluid flow to a heat transfer medium flow, a heat exchanger device (8) is provided between a fluid flow connection and the preheating chamber (SEE flow arrows in Figure 1 between furnace (4), heat exchanger (8) and pretreatment furnace (3)) in a fluid flow line in such a manner that the workpiece is preheated indirectly via the heat transfer medium flow heated by the fluid flow in the heat exchanger device and the liquid discharge device (70) extending parallel to the longitudinal axis of the workpiece (SEE Figure 8) disposed in the reception area (7) of the preheating chamber characterized in that the liquid discharge device (74) has a row of discharge openings (SEE column 10, lines 55-68) extending in the longitudinal direction (SEE Figure 8).  In re claim 2, Elhaus et al further discloses that the preheating chamber (3) has the shape of a tube and a liquid discharge device (SEE Figure 8) for applying the heat transfer medium flow leaving the liquid discharge device to an upper side of the workpiece, the liquid discharge device being disposed above a reception area for receiving the workpiece.  In re claim 7, Elhaus et al further discloses that the preheating chamber is provided with at least one reception device (12) for the supporting reception of the workpiece, wherein the reception device can be adapted to the workpiece geometry.  In re claim 18, Elhaus et al discloses that the metallic workpieces are aluminum rods (SEE column 1, lines 18-20).



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY A WILSON/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        March 10, 2022